Exhibit 99.1 NEWS RELEASE Contact: Ted Detrick, Investor Relations –(215) 761-1414, Edwin.Detrick@cigna.com Mariann Caprino, Media Relations – (860) 709-0528, Mariann.Caprino@cigna.com CIGNA REPORTS FULL YEAR 2011 RESULTS PROJECTS STRONG BUSINESS GROWTH FOR 2012 o Consolidated revenues for full year 2011 increased to $22.0 billion, highlighted by 6% growth in premiums and fees for Health Care8, and 32% growth in premiums and fees in International, reflecting continued success in our targeted customer segments. o Adjusted income from operations1 for full year 2011 was $1.43 billion, or $5.21 per share, which represents a 12% increase over 2010, and includes the dilutive effect of $0.03 per share for the equity financing of the HealthSpring acquisition.Shareholders’ net income1 for full year 2011 was $1.33 billion, or $4.84 per share, compared to $1.35 billion, or $4.89 per share for full year 2010. o Cigna completed the acquisition of HealthSpring, Inc. on January 31, 2012, expanding Cigna's diversified portfolio into the growing Seniors and Medicare market.The acquisition adds approximately 365,000 Medicare Advantage customers and a large stand-alone Medicare prescription drug business with approximately 650,000 customers. o Full year 2012 consolidated adjusted income from operations1,2 is estimated to be in the range of $5.00 to $5.40 per share.This compares to recasted 2011 adjusted income from operations1,2 of $4.95 per share, reflecting the impact of new accounting rules for deferred acquisition costs.This outlook reflects strong organic growth, an expected increase in medical services utilization, and contributions from the acquisition of HealthSpring. BLOOMFIELD, Conn., February 2, 2012 – Cigna Corporation (NYSE: CI) today reported fourth quarter and full year 2011 results that included strong revenue and earnings from each ongoing business, as well as strategic investments that will support continued earnings growth in 2012 and beyond. "In 2011, Cigna was again successful in delivering value to customers and clients by improving their health and well being.Our 2011 results represent another year of strong earnings growth, driven by the continued effective execution of our focused strategy,” said David M. Cordani, President and Chief Executive Officer. Cigna expects to deliver earnings growth in 2012 through its diversified, global portfolio of businesses, includingcontinued attractive organic growth in its U.S. Health Care and International businesses, as well as expansion into the growing Seniors market through the acquisition of HealthSpring, which is differentiated by its unique physician engagement model. “We are confident that 2012 will be a significant year for Cigna.” Cordani said.“We are keenly focused on providing innovative products, retaining and growing our client and customer base in our targeted markets and significantly expanding our presence in the Seniors market through the acquisition of HealthSpring.With this foundation in place, Cigna is well positioned to continue to provide differentiated service, to engage and partner with physicians and to provide high quality care that improves the health and well being of each individual customer.This benefits our customers and clients as well as our other stakeholders.” 2 Cigna’s adjusted income from operations1 for full year 2011 was $1.43 billion, or $5.21 per share, compared with $1.28 billion, or $4.64 per share, for full year 2010, representing an increase of 12% per share.The 2011 adjusted income from operations of $5.21 per share includes the dilutive effect of $0.03 per share for the equity financing of the HealthSpring acquisition.For the fourth quarter of 2011, adjusted income from operations1 was $310 million, or $1.11 per share, compared with $313 million, or $1.15 per share, for the fourth quarter of 2010. Cigna reported full year 2011 shareholders’ net income1 of $1.33 billion, or $4.84 per share, compared to $1.35 billion, or $4.89 per share, for full year 2010.Shareholders’ net income1 included losses of $135 million, or $0.49 per share, in 2011 and $24 million, or $0.09 per share, in 2010 related to the Guaranteed Minimum Income Benefits (GMIB) business within our Run-off Reinsurance segment, primarily related to the impact of low interest rates and volatile equity market conditions. Cigna also reported fourth quarter 2011 shareholders’ net income1 of $290 million, or $1.04 per share, compared with shareholders’ net income1 of $461 million, or $1.69 per share, for the fourth quarter of 2010.Shareholders’ net income1 included income of $0.03 per share in the fourth quarter of 2011 and income of $0.31 per share for the same period of 2010 related to the Run-off GMIB business, primarily related to the impact of favorable equity market conditions.Shareholders’ net income1 also included special items3 with losses of $0.11 per share in fourth quarter 2011, compared to income of $0.15 per share in fourth quarter 2010. 3 CONSOLIDATED HIGHLIGHTS The following table includes highlights of results anda reconciliation of adjusted income from operations1 to shareholders’ net income1 (dollars in millions, except per share amounts; membership in thousands): Three Months Ended Year Ended December 31, September 30, December 31, Consolidated Revenues $ Consolidated Earnings Adjusted income from operations1 $ Net realized investment gains, net of taxes 4 21 9 41 GMIB results, net of taxes4 7 85 ) ) Special item, net of taxes3 ) 42 - (7
